                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

NORMAN GAMBREL,                            )
                                           )
                               Plaintiff,  )
                                           )
                         v.                )               Case No. 1:17-cv-00503-TWP-MJD
                                           )
INDIANA DEPARTMENT OF CORRECTIONS, )
PLAINFIELD CORRECTIONAL FACILITY,          )
SUPERINTENDENT STAN KNIGHT,                )
Individually and in his official capacity, )
CORRECTIONAL OFFICER CROW, and             )
CORRECTIONAL OFFICER JOHN DOE 1-10, )
                                           )
                               Defendants. )

                   ORDER GRANTING DEFENDANTS’ MOTION FOR
                         PARTIAL SUMMARY JUDGMENT

       This matter is before the Court on a Motion for Partial Summary Judgment filed pursuant

to Federal Rule of Civil Procedure 56 by Defendants Indiana Department of Correction (“IDOC”),

Plainfield Correctional Facility (“PCF”), Superintendent Stan Knight (“Superintendent Knight”),

and Correctional Officer Crowe (“Officer Crowe”) (collectively, “Defendants”) (Filing No. 62).

While an inmate at PCF, Plaintiff Norman Gambrel (“Gambrel”) was violently attacked by a

fellow inmate and injured as a result of the attack. Gambrel filed this action against the Defendants

as well as Correctional Officer John Doe 1–10 for violating his Eighth Amendment rights by

failing to protect him, failing to properly train officers, failing to properly assign officers, and

having a deliberate indifference toward his safety. Gambrel also asserted related state law tort

claims. The Defendants filed their Motion for Partial Summary Judgment, asserting various

arguments that they are entitled to judgment as a matter of law on Gambrel’s federal claims. For

the following reasons, the Court grants the Defendants’ Motion for Partial Summary Judgment.
                                      I.     BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Gambrel as the non-

moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).

       IDOC is an Indiana governmental agency, and PCF is a medium-security IDOC

correctional facility located in Plainfield, Indiana (Filing No. 1 at 3). Superintendent Knight

operates, manages, directs, and controls PCF. Id. at 2. Officer Crowe is employed by IDOC as a

correctional officer at PCF. Id. Gambrel was incarcerated as an inmate at PCF on February 20,

2015, the date of the assault. Id. at 2–3.

       Gambrel worked in the PEN Products area at PCF and had been employed there for

approximately three months prior to the assault. The PEN Products area is a distribution

warehouse from which all IDOC facilities get their commissary. Gambrel’s job in the PEN

Products area was to work as a “picker,” which consisted of filling individual commissary orders

by taking an order form, filling a box with the items listed on the order form (such as candy bars,

chips, soup), and placing the box and the order form on a conveyor belt. He would then take

another order form and box and repeat the steps for that order. His shift was from 7:00 a.m. to

3:30 p.m., Monday through Friday (Filing No. 63-1 at 11–16).

       Gambrel was familiar with his assailant, Raymond Kestner (“Kestner”), prior to the assault.

They lived in the same dorm. Kestner approached Gambrel and accused him of being a tattletale

or snitch. Gambrel told a correctional officer—he believes it was Officer Crowe—that he needed

to move to a different dorm because he feared Kestner was going to beat him up. Gambrel was

immediately moved to another dorm. Prior to the assault, Gambrel did not have any other run-ins




                                                2
with Kestner or even see Kestner again after being moved into another dorm. Gambrel began

working in the PEN Products area approximately one month after being moved to another dorm

and away from Kestner. Id. at 17–20.

       Gambrel had been working in the PEN Products area for approximately three months prior

to the assault. On the morning of the assault, he woke up around 5:00 a.m., ate breakfast, and then

went to work. This was his normal routine for the previous three months, and there was nothing

unusual about how his morning started. Id. at 12, 16–17.

       Gambrel did not know that Kestner had started working in the PEN Products area until he

saw Kestner on the day of the assault. He had not seen Kestner since he had been moved out of

the dorm nor had he talked to Kestner. Around 8:30 a.m., as Gambrel was filling orders, Kestner

approached him, spit on him, and continued walking by. At some point, Kestner also kicked the

box that Gambrel was working on filling. Gambrel left his work station to get a napkin and wipe

the spit off. He also told a correctional Officer Yousefi what had just happened and stated that

Officer Yousefi needed to keep an eye on them. Id. at 17, 21–24, 26; Filing No. 68-1 at 2.

       Gambrel returned to the picking line and continued working. (Filing No. 63-1 at 25).

Officer Yousefi informed Officer Crowe—who was the senior officer on duty and in charge of the

PEN Products picking area—that Gambrel was being threatened by Kestner. Officer Crowe asked

Officer Yousefi to identify who was the threatening offender and who was the victim, which

Officer Yousefi did. Officer Crowe directed Officer Yousefi to remove Kestner from the area and

into the hallway. Officer Crowe remained in the picking area, standing by the door. Officer

Yousefi began escorting Kestner toward the door to the hallway. He was not touching or

physically restraining Kestner because he had not observed anything that would require him to

restrain Kestner, and Officer Crowe told him that he would remove Gambrel from the picking area.




                                                3
Yet, Officer Crowe did not remove Gambrel from the area. Instead, as Officer Yousefi and Kestner

were approaching the door, Gambrel finished filling a box and was about to start working on a

new order form, when he found himself in the direct path of Kestner and Officer Yousefi (Filing

No. 68-1 at 2–3). Kestner came up behind Gambrel and punched him four or five times in the jaw

(Filing No. 63-1 at 25). After Kestner began attacking Gambrel, Officer Yousefi intervened and

restrained Kestner. Officer Yousefi noticed that Officer Crowe stood by without intervening

(Filing No. 68-1 at 3). As a result of the attack, Gambrel suffered multiple fractures of facial

bones, including broken top and bottom jaws, a shattered sinus cavity, and a broken eye socket.

He was placed in medical segregation following the assault (Filing No. 68-2 at 1–2).

       Gambrel has never met or spoken to Superintendent Knight. Superintendent Knight had

no personal involvement in the events of February 20, 2015 (Filing No. 63-1 at 35–37). Gambrel

is no longer incarcerated at PCF, having been released to parole. Id. at 33.

       On February 16, 2017, Gambrel filed a Complaint against IDOC, PCF, Superintendent

Knight, Officer Crowe, and Correctional Officer John Doe 1–10 (Filing No. 1). In his Complaint,

Gambrel asserts Count I against Officer Crowe and Correctional Officer John Doe 1–10 for

deliberate indifference under the Eighth Amendment pursuant to 42 U.S.C. §§ 1983, 1985. Count

II is brought against IDOC, PCF, and Superintendent Knight for their failure to train. Count III is

brought against IDOC, PCF, and Superintendent Knight for their failure to properly assign staff.

Count IV is brought against all Defendants for conspiracy to violate constitutional rights afforded

by the Eighth Amendment. Counts V and VI are brought against Officer Crowe and Correctional

Officer John Doe 1–10 under Indiana tort law for negligence and intentional infliction of emotional

distress. Id. at 4–10. The Defendants filed their Motion for Partial Summary Judgment, asserting

that they are entitled to judgment as a matter of law on Gambrel’s federal claims, and the Court




                                                 4
should decline to exercise its supplemental jurisdiction over Gambrel’s pendant state law claims

and dismiss those claims without prejudice.

                        II.     SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation




                                                  5
marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

                                        III. DISCUSSION

       The Defendants argue they are entitled to summary judgment, asserting,

               …Gambrel’s federal claims fail and should be dismissed. Under 7th Circuit
       precedent, the claims against “John Doe” defendants cannot be maintained. The
       Eleventh Amendment bars Section 1983 claims against IDOC and its employees in
       their official capacities. IDOC and its employees, Knight and Crowe, are not
       “person[s]” subject to suit under Section 1983. Under Gambrel’s facts, his
       deliberate indifference/failure to protect claim fails against Officer Crowe.
       Gambrel’s Monell claims fail against Stanley Knight, the IDOC, and PCF, because
       Monell does not apply to states, state agencies, or state officials. Gambrel’s civil
       conspiracy claim fails because he cannot establish an underlying constitutional
       violation. Finally, Officer Crowe is entitled to qualified immunity. Summary
       judgment is proper and warranted as to all of these claims.

             The only claims remaining are Gambrel’s state law tort claims for damages.
       The Court should decline to extend its supplemental jurisdiction to [] Gambrel’s
       pendant state law claims and dismiss them, without prejudice.

(Filing No. 63 at 2–3.)

       In response to the Defendants’ Motion, Gambrel explains,

               As to the specific arguments of Defendants as set forth in their Brief on the
       matter, [Gambrel] would stipulate as follows:

       1. The claims against the John Doe defendants, IDOC and PCF should be dismissed
       as to any claims under federal law.

       2. The claims against Stanley Knight and Officer Crowe in their official capacities
       should be dismissed as to any claims under federal law.

       3. Counts II, III and IV should be dismissed.

(Filing No. 68 at 3–4.)




                                                  6
       With controlling case law in favor of the Defendants and no genuine issues as to any

material facts, and considering Gambrel’s “stipulation” of dismissal, summary judgment is

granted in favor of all Defendants (including the unrepresented “John Doe” defendants) on Counts

II, III, and IV of Gambrel’s Complaint, as well as on Count I against the “John Doe” defendants.

Thus, the only claims remaining for consideration are Count I for deliberate indifference under the

Eighth Amendment against Officer Crowe in his individual capacity and the state law tort claims

for negligence and intentional infliction of emotional distress under Counts V and VI.

A.     Deliberate Indifference Claim Against Officer Crowe

       “[P]rison officials have a duty to protect prisoners from violence at the hands of other

prisoners. It is not, however, every injury suffered by one prisoner at the hands of another that

translates into constitutional liability for prison officials responsible for the victim’s safety.”

Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006) (internal citations and punctuation omitted).

To establish an Eighth Amendment failure to protect claim, a plaintiff must show (1) that he

suffered an objectively “sufficiently serious” injury, and (2) that he was “incarcerated under

conditions posing a substantial risk of serious harm” to which the prison official acted with

“deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Eighth Amendment

liability cannot attach “unless the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

              To prove deliberate indifference, [a plaintiff] need[s] to show that the
       defendants knew of a substantial risk of serious injury to him and failed to protect
       him from that danger. But as the court noted, a general risk of violence in a
       maximum security unit does not by itself establish knowledge of a substantial risk
       of harm.

Shields v. Dart, 664 F.3d 178, 181 (7th Cir. 2011) (internal citations omitted).




                                                 7
       The United States Supreme Court has “distinguished deliberate indifference . . . from

negligence . . . , holding that . . . Eighth Amendment liability requires more than ordinary lack of

due care for the prisoner’s interests or safety.” Farmer, 511 U.S. at 835 (internal citations and

punctuation omitted). “[C]onduct that simply amounts to mere negligence or inadvertence is

insufficient to justify the imposition of liability.” Pinkston, 440 F.3d at 889 (internal citations and

quotation marks omitted). “[P]rison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded reasonably to the risk, even if

the harm ultimately was not averted.” Farmer, 511 U.S. at 844. A prison official may be liable

“only if he knows that inmates face a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Id. at 847.

       Gambrel contends that Officer Crowe is not entitled to summary judgment on the deliberate

indifference claim because Officer Crowe knew that Kestner had threatened Gambrel, Officer

Yousefi communicated to Officer Crowe that Kestner had spit on Gambrel, Officer Yousefi

identified both Gambrel and Kestner for Officer Crowe, and it was foreseeable that the attack

would happen. Gambrel argues it was unreasonable that Officer Crowe did not first escort him

away from the PEN Products area or at least stand between him and Kestner while Officer Yousefi

escorted Kestner toward the door and hallway. Instead, when the attacked occurred, Officer Crowe

stood by without intervening, leaving Officer Yousefi alone to stop the attack. Gambrel asserts

that Officer Crowe’s failure to take these reasonable steps resulted in the attack on Gambrel and

was in deliberate indifference to a substantial risk of serious harm. Gambrel argues,

       While Officer Crowe did undertake measures to protect [Gambrel] by having
       Kestner removed from the facility, his chosen means of effectuating this maneuver
       placed [Gambrel] directly in the path of Kestner. . . . Not removing [Gambrel] from
       the path of Kestner was an act of deliberate indifference as to the safety and health
       of [Gambrel] and reckless as defined in criminal law.




                                                  8
(Filing No. 68 at 11.)

       The Defendants reply that “Gambrel’s response and [Officer] Yousefi’s affidavit make it

crystal clear that his claim against Crowe is at best a negligence claim dressed up as an Eight[h]

Amendment claim.” (Filing No. 75 at 2 (emphasis in original).) The Defendants argue that Officer

Crowe was not made aware of any specific threat facing Gambrel, but when Officer Crowe was

informed of a general threat posed by Kestner, he directed Officer Yousefi to remove Kestner from

the PEN Products area and take him into the hallway. Under the standard set by Farmer, Officer

Crowe cannot be liable if he responded reasonably to the risk even if the harm ultimately was not

averted, and Officer Crowe’s directive to Officer Yousefi to remove Kestner from the PEN

Products area qualifies under Farmer as a reasonable response.

       The Defendants further argue that Officer Yousefi’s sworn statement indicates that he did

not physically restrain Kestner as he escorted Kestner out of the area because he did not observe

anything that would have required him to restrain Kestner. This fact, the Defendants assert, shows

that no one was aware that violence was imminent at that point in time, and thus, they could not

have been deliberately indifferent to a substantial risk of serious harm. Additionally, there is no

evidence that Officer Crowe prescribed a particular route for Officer Yousefi to take when

escorting Kestner out of the area. Instead, Officer Yousefi made the decision to walk Kestner

directly into the path of Gambrel as Gambrel was filling orders. Defendants argue, “[w]hile that

retrospectively unwise decision was perhaps negligence on [Officer] Yousefi’s part (although that

too is doubtful, since he admits he did not observe any actions requiring restraint of Kestner), it is

definitely not chargeable to Crowe as being an 8th Amendment violation.” (Filing No. 75 at 4.)

       In the context of Eighth Amendment failure-to-protect claims, the case law is well-settled

that “prison officials who actually knew of a substantial risk to inmate health or safety may be




                                                  9
found free from liability if they responded reasonably to the risk, even if the harm ultimately was

not averted,” Farmer, 511 U.S. at 844, and a prison official may be liable “only if he knows that

inmates face a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it.” Id. at 847. The evidence viewed in the light most favorable to Gambrel

indicates that Officer Crowe was at most negligent, not that he was deliberately indifferent to a

substantial risk of serious harm. The facts are that, when Officer Crowe became aware of the

threat posed by Kestner to Gambrel while the two were working in the PEN Products area, Officer

Crowe directed Officer Yousefi to escort Kestner out of the area. This was a reasonable response,

taking reasonable measures to abate the threat posed by Kestner.

       Officer Yousefi did not physically restrain Kestner as he escorted Kestner out of the area,

and Officer Yousefi determined the path that they walked toward the door. Gambrel was moving

about freely in the area as he worked on filling orders. Officer Yousefi was near Kestner when

the attack happened and was able to restrain Kestner, thereby making it unnecessary for Officer

Crowe to physically intervene. While in hindsight it would have been wise for Officer Crowe to

stand by Gambrel (or remove him from the area) until Kestner was removed from the area, Officer

Crowe’s actions and inaction do not amount to a deliberate indifference to a substantial risk of

serious harm. Officer Crowe took reasonable measures to abate the threat posed by Kestner,

though unfortunately the harm ultimately was not averted. Summary judgment in favor of Officer

Crowe is appropriate on the deliberate indifference claim.

B.     State Law Claims

       Concerning the two state law tort claims, the Defendants assert,

              Under 28 U.S.C. § 1367, “a district court ‘may decline to exercise
       supplemental jurisdiction’ over state-law claims if the court ‘has dismissed all
       claims over which it has original jurisdiction.’” John C. & Maureen G. Osborne
       Revocable Fam. Tr. v. Town of Long Beach, Indiana, 2018 WL 1471903, at *12



                                                 10
       (N.D. Ind. Mar. 26, 2018) (citing 28 U.S.C. § 1367(c)(3)). Though the decision is
       discretionary, “when all federal claims in a suit in federal court are dismissed before
       trial, the presumption is that the court will relinquish federal jurisdiction over any
       supplemental state-law claims.” Id. (citing RWJ Mgmt. Co., Inc. v. BP Prods. N.
       Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012)). Indeed, though the presumption [is]
       rebuttable, “‘it should not be lightly abandoned, as it is based on a legitimate and
       substantial concern with minimizing federal intrusion into areas of purely state
       law.’” Id. (citing Khan v. State Oil Co., 93 F.3d 1358, 1366 (7th Cir. 1996)). Courts
       should “consider and weigh in each case, and at every stage of the litigation, the
       values of judicial economy, convenience, fairness, and comity,’” City of Chicago
       v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, (1997), but, importantly, “it is the
       well-established law of this circuit that the usual practice is to dismiss without
       prejudice state supplemental claims whenever all federal claims have been
       dismissed prior to trial,” Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999).

               As outlined above, summary judgment is proper as to all federal claims
       asserted by Gambrel against the defendants in this lawsuit. All that remains are
       Counts V and VI – claims against the defendants grounded in Indiana tort law.
       These claims should be dismissed and this lawsuit should be closed.

(Filing No. 63 at 17–18.)

       Gambrel responds,

              For the reasons set forth above, the Court should not grant the Defendants’
       Motion for Partial Summary Judgment as to Count I as to Officer Crowe in his
       individual capacity and therefore, given that the federal claim should continue, this
       Court should maintain ancillary jurisdiction over the state law claims against the
       Defendants.

(Filing No. 68 at 12–13.)

       In light of the Court’s issuance of summary judgment in favor of the Defendants on all

federal claims, and because Gambrel has offered no argument against the well-established

presumption of the Seventh Circuit to dismiss without prejudice state supplemental claims

whenever all federal claims have been dismissed, the Court declines to exercise its supplemental

jurisdiction over Gambrel’s two state law tort claims. Thus, Counts V and VI of Gambrel’s

Complaint are dismissed without prejudice.




                                                 11
                                   IV. CONCLUSION

       For the foregoing reasons, the Defendants’ Motion for Partial Summary Judgment (Filing

No. 62) is GRANTED. The federal claims asserted against the Defendants are dismissed with

prejudice, and the state law tort claims are dismissed without prejudice. Final judgment will

issue under separate order.

       SO ORDERED.

Date: 6/11/2019



DISTRIBUTION:

Harold Curtis Johnson
BROWN DEPREZ & JOHNSON
curtjohnson@shelbylaw.com

John Joseph Morse
MORSE & BICKEL, P.C.
morse@morsebickel.com

Jonathan Paul Nagy
INDIANA ATTORNEY GENERAL’S OFFICE
jonathan.nagy@atg.in.gov

Mollie Ann Slinker
INDIANA ATTORNEY GENERAL’S OFFICE
mollie.slinker@atg.in.gov




                                             12
